



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Trang, 2014 ONCA 883

DATE: 20141209

DOCKET: C57306

Hoy A.C.J.O., Laskin, Sharpe, Cronk and Blair
    JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Appellant)

and

Phat Trang and Phuong Trang a.k.a. Phuong Thi
    Trang

Defendants

and

Bank of Nova Scotia

Respondent

James Satin and Justin Winch, for the appellant

No one appearing for the respondent

Megan Brady and Kate Wilson, the Privacy Commissioner of
    Canada, appearing as
amicus curiae

Heard: June 16, 2014

On appeal from the order of Justice Douglas K. Gray of
    the Superior Court of Justice, dated June 18, 2013, with reasons reported at
    2013 ONSC 4198.

Laskin
    J.A.:

A.

Overview

[1]

This appeal raises important issues about the interpretation and
    application of the
Personal Information Protection and Electronic Documents
    Act
(
PIPEDA

).
[1]

[2]

The appellant, Royal Bank of Canada (RBC), has a judgment against the defendants,
    Phat and Phuong Trang. The Trangs own a property, which they have mortgaged to
    the respondent, Bank of Nova Scotia (Scotiabank). RBC wants the Sheriff to
    sell the Trangs property so it can collect its judgment. The Sheriff, however,
    refuses to sell the property without a mortgage discharge statement from Scotiabank.
    RBC twice sought to obtain this statement by examining the Trangs as judgment
    debtors, but they did not appear for either examination. RBC also asked the
    mortgagee, Scotiabank, to produce a mortgage statement. Scotiabank said
PIPEDA
precluded it from doing so.

[3]

RBC brought a motion for an order that Scotiabank produce a mortgage
    discharge statement. The motion judge dismissed the motion, relying on this
    courts judgment in
Citi Cards Canada Inc. v. Pleasance
, 2011 ONCA 3, 103
    O.R. (3d) 241. RBC now appeals the motion judges order to this court. Its
    general position is that
Citi Cards
was wrongly decided or is
    distinguishable and that
PIPEDA
should not be applied to frustrate or
    unnecessarily increase the costs of enforcing a judgment lawfully obtained.

[4]

In support of its position, RBC makes five specific submissions. First,
    the mortgage discharge statement RBC seeks is not personal information of the
    debtors under
PIPEDA
.

[5]

Second, cl. 4.3.6 of Schedule 1 to
PIPEDA
permits Scotiabank to
    produce the mortgage discharge statement because that statement contains less
    sensitive information, which the Trangs impliedly consented to disclose. RBC
    contends that the decision in
Citi Cards
is wrong and should be
    overruled or that it was
per incuriam
because the court did not
    consider cl. 4.3.6 of Schedule 1 and had it done so, it would have decided the
    case differently.

[6]

Third, in the alternative, s. 3 of
PIPEDA
authorizes disclosure
    of the mortgage discharge statement. Fourth, s. 28 of the
Execution Act
,
[2]
which permits a judgment creditor to sell a mortgagors equity of redemption,
    authorizes disclosure of the discharge statement. Fifth,
Citi Cards
is
    distinguishable because RBC, unlike the creditor in that case, has exhausted
    all other means to obtain the statement.

[7]

Because we have been asked to overrule
Citi Cards
, we sat as a
    panel of five, in accordance with our courts practice when we are asked to
    overrule one of our previous decisions.

[8]

Neither the Trangs nor Scotiabank participated in this appeal. To ensure
    that their positions were properly represented, Hoy A.C.J.O. appointed the
    Privacy Commissioner of Canada as
amicus curiae
.
Amicus
submits that in
Citi Cards
this court correctly interpreted
PIPEDA
,
    and that neither s. 3 nor cl. 4.3.6 of Schedule 1 of the Act permits Scotiabank
    to produce the mortgage discharge statement.
Amicus
contends, however,
    that RBC could obtain the statement by a court-ordered examination in aid of
    execution of Scotiabank under rule 60.18(6)(a) of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194
.

B.

Background

[9]

The facts and chronology giving rise to this litigation are brief and
    undisputed.

·

The Trangs own a property at 334 Sentinel Road, Toronto.

·

Scotiabank holds the first mortgage on the property. The mortgage
    was registered on November 21, 2005, for the face amount of $262,500.

·

In April 2008, RBC loaned the Trangs approximately $35,000. The
    loan went into default, and on December 17, 2010, RBC obtained a judgment
    against the Trangs for $26,122.76 plus interest and costs.

·

RBC filed a writ of seizure and sale with the Sheriff in Toronto.
    The writ has been filed for more than a year.

·

RBC served the Trangs with notices of examination in aid of
    execution for April 5, 2011. The Trangs did not appear.

·

On November 15, 2011, RBC requested a mortgage discharge
    statement from Scotiabank. RBC advised Scotiabank that the Sheriff would not
    sell the property without the statement. On November 23, 2011, Scotiabank
    advised RBC that unless the Trangs consented,
PIPEDA
precluded it from
    producing the statement. The Trangs have not consented.

·

RBC then obtained an order for another examination of the Trangs
    in aid of execution. This examination was scheduled for February 17, 2012. Again
    the Trangs did not appear.

·

In May 2012, RBC brought a motion to compel Scotiabank to produce
    a mortgage discharge statement. On June 6, 2012, the motion judge dismissed
    RBCs motion. He held that he was bound by
Citi Cards
.

·

RBC appealed the motion judges order. On December 21, 2012, this
    court quashed RBCs appeal on the ground that the motion judges order was
    interlocutory. The order was interlocutory because it did not finally dispose
    of the question whether RBC could obtain an order requiring Scotiabank to
    produce the mortgage statement. The panel said that RBC could seek to examine a
    Scotiabank representative under rule 60.18(6)(a).

·

On February 21, 2013, following the panels order quashing its
    appeal, RBC examined a representative of Scotiabank, its senior legal counsel. Significantly,
    however, the Scotiabank representative appeared
voluntarily
, not by
    court order. At the examination, she said the bank was prohibited from
    voluntarily disclosing [a mortgage discharge statement] under
PIPEDA
.

·

RBC then brought another motion to compel Scotiabank to produce
    the mortgage statement. On June 18, 2013, the motion judge dismissed the
    motion. He held: I remain of the view that
PIPEDA
, as interpreted by
    the Court of Appeal in
Citi Cards
, prohibits the release of the
    requested information. Any change must come from the Court of Appeal, and not
    from me. It is this decision from which RBC appeals.
[3]

C.

PIPEDA

[10]

PIPEDA
is a federal statute, enacted nearly 15 years ago in recognition of the era of
    technology in which we now live. It is, as this court said in
Royal Bank of
    Canada v. Welton
,
[4]
a privacy statute. Subject to specified exemptions, it protects individuals
    right to privacy in their personal information, defined simply and very broadly
    as information about an identifiable individual. Part 1 of
PIPEDA
,
    which is the part of the Act relevant to this appeal, deals with protection of
    personal information in the private sector.

[11]

Although
PIPEDA
is federal legislation, it applies across Canada unless it has
    been displaced by provincial legislation that the Governor-in-Council by order
    has declared is substantially similar to
PIPEDA
. Ontario has not
    enacted a substantially similar privacy law of general application in the
    private sector. Thus
PIPEDA
governs the commercial activities of all
    Ontario lending institutions, whether provincially regulated or federally
    regulated as are RBC and Scotiabank.

[12]

Section
    3 of
PIPEDA
sets out the purpose of Part 1:

3.       The purpose of this Part is to establish, in
    an era in which technology increasingly facilitates the circulation and
    exchange of information, rules to govern the collection, use and disclosure of
    personal information in a manner that recognizes the right of privacy of
    individuals with respect to their personal information and the need of
    organizations to collect, use or disclose personal information for purposes
    that a reasonable person would consider appropriate in the circumstances.

[13]

The
    Supreme Court of Canada has recognized the important role of privacy in our
    society. In commenting on the similarly worded purpose of Albertas
Personal
    Information Protection Act
, S.A. 2003, c. P-6.5, the court said:

The focus is on providing an individual with some measure of
    control over his or her personal information: Gratton, at pp. 6 ff. The ability
    of individuals to control their personal information is intimately connected to
    their individual autonomy, dignity and privacy. These are fundamental values
    that lie at the heart of a democracy. As this Court has previously recognized,
    legislation which aims to protect control over personal information should be
    characterized as quasi-constitutional because of the fundamental role privacy
    plays in the preservation of a free and democratic society.

See
Alberta (Information and Privacy Commissioner)
    v. United Food and Commercial Workers, Local 401
, 2013 SCC 62, [2013] 3
    S.C.R. 733, at para. 19.

[14]

The
    overarching purpose of Part 1 of
PIPEDA
, set out in s. 3,
is reproduced as an express requirement
    in s. 5(3) of the Act:

5. (3) An organization may collect, use or disclose
    personal information only for purposes that a reasonable person would consider
    are appropriate in the circumstances.

[15]

In
    other words,
PIPEDA
seeks to balance individuals right to privacy in
    their personal information with organizations need to collect, use and
    disclose that information in their commercial activities. See
Englander v.
    Telus Communications Inc.
, 2004 FCA 387, [2005] 2 F.C.R. 572, at paras.
    38-40.

[16]

Consent
    is a cornerstone of
PIPEDA
. Collection, use or disclosure of personal
    information ordinarily requires an individuals knowledge and consent. An
    organization may collect, use or disclose personal information without an
    individuals knowledge or consent only in the limited circumstances enumerated
    in s. 7 of the Act. So, for example, s. 7(3) sets out the circumstances in
    which an organization may disclose personal information without an individuals
    knowledge or consent. The exemptions in ss. 7(3)(c) and (i) were the two
    exemptions argued in
Citi Cards
:

7. (3) For the purpose
    of clause 4.3 of Schedule 1, and despite the note that accompanies that clause,
    an organization may disclose personal information without the knowledge or consent
    of the individual only if the disclosure is



(c)
    required to comply with a subpoena or warrant issued or an order made by a
    court, person or body with jurisdiction to compel the production of
    information, or to comply with rules of court relating to the production of
    records;



(i) required by law.

These limited exceptions in s. 7 attempt to strike the
    appropriate balance, reflected in s. 3, between privacy rights and
    organizational needs.

[17]

The
    provisions of the Act must be read together with Schedule 1, which lists ten
    key principles for the protection of personal information.
[5]
The principles contain both obligations and recommendations for organizations. Under
    s. 5(1) of the Act, and subject to ss. 6 to 9, organizations must comply with
    the obligations set out in the Schedule.

[18]

Clause
    4.3 of the Schedule deals with principle three  consent. This principle and
    the other nine principles are not written in typically legal language. Clause
    4.3.1 provides that consent is required for the disclosure of personal
    information and that usually an organization will seek that consent at the time
    of collection:

4.3.1  Consent is required for the collection of
    personal information and the subsequent use or disclosure of this information. Typically,
    an organization will seek consent for the use or disclosure of the information
    at the time of collection. In certain circumstances, consent with respect to
    use or disclosure may be sought after the information has been collected but
    before use (for example, when an organization wants to use information for a
    purpose not previously identified).

[19]

Clause
    4.3.5 provides that [i]n obtaining consent, the reasonable expectations of the
    individual are also relevant.

[20]

Clause
    4.3.6 is the clause of the Schedule RBC relies on in this court. That clause
    distinguishes between sensitive and less sensitive information and
    introduces the notion of implied consent for less sensitive information:

4.3.6  The way in which an organization seeks consent
    may vary, depending on the circumstances and the type of information collected.
    An organization should generally seek express consent when the information is
    likely to be considered sensitive. Implied consent would generally be
    appropriate when the information is less sensitive. Consent can also be given
    by an authorized representative (such as a legal guardian or a person having
    power of attorney).

I will return to this provision when I discuss RBCs
    main ground of appeal.

D.

This courts decision in
citi cards

[21]

The
    fact situation in
Citi Cards
is similar to the fact situation in the
    present appeal. Citi Cards held a judgment against Mr. Pleasance for a credit
    card debt. It sought to enforce that judgment by a Sheriffs sale of the
    Pleasance home, owned jointly by Mr. Pleasance and his wife. The Sheriff would
    not sell the home without mortgage discharge statements from the two mortgagees
    of the home, both banks.
[6]
Neither mortgagee would produce a statement because of
PIPEDA
.

[22]

Unlike
    in the appeal before us, Citi Cards did not seek to examine the judgment debtor
    or his wife. Instead it simply brought a motion for an order that the banks
    produce discharge statements. The motion judge dismissed the motion. He ruled
    that the statements contained personal information of Mr. Pleasance and that
PIPEDA
prohibited the banks from releasing that information. He also ruled that Citi
    Cards had an alternative remedy  a motion under rule 60.18(6) to examine Bibi
    Pleasance, the debtors wife.

[23]

Citi
    Cards appealed and this court dismissed its appeal. Blair J.A. wrote the
    reasons of the panel. He, too, concluded that
PIPEDA
prevented the banks
    from disclosing the mortgage discharge statements.

[24]

In
    this court, Citi Cards relied on two exemptions in s. 7(3) of
PIPEDA
to obtain disclosure of the mortgage discharge statements: where disclosure is
    required to comply with a court order under s. 7(3)(c); and where disclosure is
    required by law under s. 7(3)(i).

[25]

Before
    addressing these two exemptions, Blair J.A. discussed whether the information
    Citi Cards sought was personal information of Mr. Pleasance and whether the
    purpose of
PIPEDA
, as
stated in s. 3, contemplated balancing the interests of a third party in Citi
    Cards position. Blair J.A. held that the mortgage discharge statements Citi
    Cards sought were personal information of Mr. Pleasance. He wrote, at para.
    22 of his reasons:

This is a very elastic definition and should be interpreted in
    that fashion to give effect to the purpose of the Act. There can be no doubt
    that financial information pertaining to a debtor, collected and used by a
    financial institution in the course of a mortgage transaction  including the
    particulars of and the balance owing on the debtors mortgage  is information
    about an identifiable individual. Current mortgage balances are not
    information that is publicly available.

[26]

On
    the purpose of the statute, he said, at para. 23 of his reasons:

As the purpose of the Act  expressed in s. 3 cited above  indicates,
    what is balanced is the individual's right to privacy in his or her personal
    information, on the one hand, and the organization's need to collect or use the
    information, on the other hand.
The Act does not contemplate a balancing
    between the privacy rights of the individual and the interests of a third-party
    organization that may by happenstance have commercial dealings with the
    individual that make the targeted information attractive to it
. [Emphasis
    added.]

[27]

Blair
    J.A. then turned to the two exemptions Citi Cards relied on. He concluded that
    neither applied.

[28]

The
    court order Citi Cards relied on to come within s. 7(3)(c) was the order it sought
    on the motion. Blair J.A. held, at para. 25:

The "order" requiring compliance, upon which Citi
    Cards relies, is the order sought on this application. It is circular to argue
    that the Banks are required to disclose the mortgage statements because
    disclosure is required by an order not yet made. Even a liberal interpretation
    of the legislation cannot lead to such a pliant result.

[29]

To
    come within the required by law exemption, Citi Cards argued that as Mr.
    Pleasance would be required by law to disclose the balances outstanding on his
    two mortgages, so too should the banks. In rejecting that argument, Blair J.A.
    said, at para. 32, that the disclosure required by law must be required
    independently of

PIPEDA.
And he
    knew of no law requiring a financial institution to disclose mortgage
    statements to an unsecured judgment creditor seeking to enforce its remedy by
    way of sheriffs sale in the absence of default under the mortgage and steps
    taken by the mortgagee to enforce the mortgage by way of Notice of Sale.

[30]

Nonetheless,
    Blair J.A. recognized the difficulty that
PIPEDA
posed for a judgment
    creditor in Citi Cards position. He allowed that a mortgagee could, in some
    circumstances, be ordered to produce a discharge statement to the judgment
    creditor on a motion under rule 60.18(6)(a). Under that rule, a creditor who
    has difficulty in enforcing a judgment may obtain an order from the court to
    examine a person who has knowledge of the debtors means to satisfy the
    judgment. But Blair J.A. concluded that the motion judge did not err in
    exercising his discretion not to order disclosure and to require Citi Cards to
    pursue another remedy. The motion judge, Blair J.A. held, was rightly
    concerned about the privacy rights of Mr. Pleasance, and of Ms. Pleasance, who
    was a joint owner of the property Citi Cards sought to sell.

E.

Analysis

[31]

In
    this court, apart from its submission on the
Execution Act
, RBC does
    not rely on either of the two exemptions in s. 7(3) of
PIPEDA,
which
    were at issue in
Citi Cards
. Instead it relies mainly on cl. 4.3.6 of
    Schedule 1 and s. 3 of the Act to authorize Scotiabank to disclose the mortgage
    discharge statement. It also argues that
Citi Cards
is distinguishable
    because unlike the judgment creditor in that case, RBC has pursued all of its
    alternative remedies. And it first contends that the mortgage discharge
    statement is not even personal information of the debtors.

First Issue
: Is the mortgage discharge statement personal
    information of the debtors?

[32]

In
    oral argument, RBC took the position that the mortgage discharge statement it
    seeks was not even personal information of the Trangs. It pointed out that
    all the details of the Trangs mortgage  the principal amount, the rate of
    interest, the payment periods and the due date  were made publicly available
    when the mortgage was registered. Therefore the Trangs could not claim a
    privacy interest in the mortgage discharge statement as that statement would
    simply set out the current principal and interest owing on the mortgage at the
    time RBC asked the Sheriff to sell the property.
[7]


[33]

I
    do not agree with RBCs position. I accept that the financial details of the
    Trangs mortgage, when it was registered, are on the public record in the
    Ontario Land Registry System. That they are is authorized both by Ontario regulation
    and by
PIPEDA
. The Ontario legislature decided to make the details of
    a mortgage publicly available at the time a mortgage is registered, that is at
    the beginning of the mortgagor/mortgagee relationship: see O. Reg. 19/99
    (Electronic Registration), s. 6, passed under the
Land Registration Reform
    Act
.
[8]

[34]

In
    turn, s. 7(3)(h.1) of
PIPEDA
recognizes that consent is not required
    for the disclosure of information that is publicly available and is specified
    by the regulations. But under s. 1(c) of the
Regulations Specifying
    Publicly Available Information
,
[9]
the only information that is considered publicly available for the purpose of s.
    7(3)(h.1) of the statute is personal information that appears in a registry
    collected under a statutory authority and to which a right of public access is
    authorized by law.

[35]

Thus
    mortgagors, such as the Trangs, cannot claim a privacy interest in the
    financial details of their mortgage at the time their mortgage is registered. Provincial
    regulation requires those financial details be made publicly available, and
    their public availability is authorized by
PIPEDA
and the regulations
    under it.

[36]

Current
    mortgage balances, however, are not publicly available information in the
    Ontario Land Registry System or under
PIPEDA
. Yet it can hardly be
    denied that a current mortgage balance is, under
PIPEDA
, personal
    information of a mortgagor  it is information about an identifiable
    individual. Nor can it be said that the Trangs have waived any privacy
    interest in their current mortgage balances simply because the details of their
    mortgage at the time of registration are on the public record. For these
    reasons, RBCs argument that the mortgage discharge statement is not personal
    information of the Trangs must fail.

Second Issue:
Does cl. 4.3.6 of
    Schedule 1 to
PIPEDA
permit Scotiabank to provide a mortgage discharge
    statement to RBC?

[37]

This
    is the main issue in this appeal. RBCs submission on this issue has two
    branches: the first branch is that this courts decision in
Citi Cards
was
per incuriam
because it did not consider cl. 4.3.6 of Schedule 1. Therefore
stare decisis
does not bind us to follow
Citi Cards
; we are
    free to come to a different decision. The second branch is that even if the
per
    incuriam
exception to
stare decisis
does not apply,
Citi
    Cards
is wrong because it failed to give effect to cl. 4.3.6 of Schedule
    1. RBC argues that in accordance with that clause, Scotiabank had the Trangs
    implied consent to disclose the mortgage discharge statement to a judgment
    creditor. We should therefore overrule our courts previous decision. I am not
    persuaded by either branch of RBCs submission.

(a)

The
per incuriam
exception to
stare decisis
does
    not apply

[38]

Strictly
    applied, the principle of
stare decisis
 stand by things decided 
    means we ought to follow
Citi Cards
even if we disagree with it.
Per
    incuriam
is a well-recognized exception to
stare decisis
. Literally,
per incuriam
means through lack of care; in law, it means a decision
    made without regard to a statutory provision or earlier binding authority.

[39]

Under
    the
per incuriam
exception, the court may depart from one of its
    previous decisions if two conditions are met:

·

The panel deciding the earlier case did not advert to judicial or
    statutory authority binding on it; and

·

If the panel had considered this authority, it would have decided
    the case differently.

See
David Polowin Real Estate Ltd v. Dominion of
    Canada General Insurance Co.
, (2005), 76 O.R. (3d) 161 (C.A.), at paras.
    107-11, leave to appeal to S.C.C. refused, [2005] S.C.C.A. No. 390.

[40]

The
    reasons in
Citi Cards
do not refer to cl. 4.3.6 of Schedule 1 to
PIPEDA
.
    That does not automatically mean the panel failed to consider the clause. But
    even assuming that the first condition for applying the
per incuriam
exception has been met, the second condition has not. Clause 4.3.6 would not
    have changed the result in
Citi Cards
because it does not permit a
    mortgagee to disclose a discharge statement to a judgment creditor of the
    mortgagor. The mortgagee does not have the mortgagors implied consent to do
    so.

(b)

Scotiabank does not have the Trangs
    implied consent to disclose a mortgage discharge statement to RBC

[41]

RBC
    makes two arguments why we should find that the Trangs impliedly consented to
    disclose a mortgage discharge statement: the statement contains less
    sensitive information; and to refuse disclosure would frustrate, inconvenience
    and unnecessarily increase the cost of enforcing a lawfully obtained judgment.

[42]

Amicus
responds by arguing that a mortgage discharge statement contains sensitive
    financial information for which express consent for disclosure is required,
    that implied consent to disclose is not within the reasonable expectations of
    the mortgagor, and that RBC had other means to obtain the statement.

(i)

Implied consent

[43]

Under
    cl. 4.3.1 of Schedule 1, consent is required for the disclosure of personal
    information. The Trangs have not expressly consented to disclosure of a
    mortgage discharge statement to RBC. Clause 4.3.6 of Schedule 1, however,
    includes the notion of implied consent for the disclosure of personal
    information. For convenience, I reproduce the clause:

4.3.6  The way in which an organization seeks consent
    may vary, depending on the circumstances and the type of information collected.
    An organization should generally seek express consent when the information is
    likely to be considered sensitive. Implied consent would generally be
    appropriate when the information is less sensitive. Consent can also be given
    by an authorized representative (such as a legal guardian or a person having
    power of attorney).

[44]

To
    determine whether an individual impliedly consents to disclosure, two
    considerations are relevant: the sensitivity of the information in question;
    and the reasonable expectations of the individual. The first consideration is
    found in cl. 4.3.6 itself; the second consideration is found in cl. 4.3.5.
[10]

(ii)

Sensitivity of the information

[45]

PIPEDA
does not define sensitive and less sensitive information, or the
    circumstances in which consent may be implied. Clause 4.3.6 of Schedule 1 does,
    however, establish a link between the sensitivity of the information and the
    appropriate form of consent.

[46]

Where
    information is likely sensitive, an organization should seek express consent. And
    under cl. 4.3.4 of Schedule 1, any information can be sensitive depending on
    the context:

4.3.4  The form of the consent sought by the
    organization may vary, depending upon the circumstances and the type of
    information. In determining the form of consent to use, organizations shall
    take into account the sensitivity of the information. Although some information
    (for example, medical records and income records) is almost always considered
    to be sensitive, any information can be sensitive, depending on the context.

[47]

Where
    information is less sensitive, consent may be implied. But even less sensitive
    information may, depending on the context, require express consent. The important
    point, however, is that the sensitivity of the information must be assessed in
    the overall context of the relationship between the organization and the
    individual  here, between Scotiabank and the Trangs. In assessing that
    sensitivity, the relationship between the Trangs and RBC has no role to play.
    As Blair J.A. said in
Citi Cards
,
at para. 23, [t]he Act does not contemplate a balancing between the privacy
    rights of the individual and the interests of a third-party organization.

[48]

Nonetheless,
    RBC submits that the information in a mortgage discharge statement is less
    sensitive information. Therefore the Trangs can be taken to have impliedly
    consented to its disclosure. RBC contends that as the details of the mortgage
    at the beginning of the mortgagor/mortgagee relationship are publicly
    available, the details during the course of that relationship can hardly be
    considered sensitive information.

[49]

It
    is tempting to agree with RBCs submission and conclude that any mortgagor must
    be taken to have impliedly consented to the disclosure to a judgment creditor
    of the money owing on one of the mortgagors assets. After all, as RBC points
    out, earlier disclosure is mandated by regulation. Disclosure at a later time
    would reflect the balance owing on the same asset; only the amount would
    differ. And not to imply consent would seem to serve no purpose other than to
    assist the Trangs, and mortgagors in their position, in avoiding payment of a
    lawfully obtained judgment against them.

[50]

This
    temptation, however, runs up against the very broad protection the Act affords
    to the privacy of an individuals personal information. Undoubtedly, the amount
    the Trangs owe on their mortgage is, to them, personal information, even though
    it seems to be just a number.

[51]

Yet
    it is not just a number. The balance owing on a persons mortgage can be an
    important piece of private information that opens a window to many aspects of
    that persons financial profile. It indicates financial worth. It measures how
    a person deals with financial liabilities. It opens a portal to a persons
    financial stability or instability. In many contexts, the disclosure of this
    seemingly innocuous information to a third party without consent may affect a
    persons interests adversely. Even the timing of the disclosure could be
    sensitive.

[52]

And,
    how is Scotiabank to assess the sensitivity of the information so that it can
    say its customers, the Trangs, impliedly consented to disclosure to another
    bank? It is one thing for Scotiabank to invoke implied consent to advance its
    own needs. It is quite another for Scotiabank to invoke implied consent to
    advance the needs of a third party.

[53]

This
    temptation to find implied consent also runs up against the language and scheme
    of the Act. The language of the consent principle in the Schedule does not
    support RBCs position. For example, as is evident from cl. 4.3.4, income
    records of an individual are almost always considered sensitive information. A
    mortgage discharge statement is like an income record in the sense that it contains
    personal financial information of the mortgagor, often of a significant
    financial asset. And, as I have said, both express and implied consent under
    the Schedule focus on the relationship between the organization and the
    individual, not on a stranger to that relationship.

[54]

Thus
    I do not agree with RBCs submission. It seems to me that the information in a
    mortgage discharge statement is sensitive information for which the mortgagee
    would need the mortgagors express consent to disclose to a third party, such
    as a judgment creditor. And, Scotiabank does not have the Trangs express
    consent to do so.

[55]

A
    current mortgage balance is not publicly available information. Just because
    the legislature chose to make the details of a mortgage publicly available at
    the beginning of the mortgage relationship does not strip a mortgage balance
    during the course of a mortgage relationship of the sensitivity it would
    ordinarily have  a sensitivity for which implying consent to disclosure would
    be inappropriate. As the Supreme Court said in the
Alberta (Information and
    Privacy Commissioner)
case: The ability of individuals to control their
    personal information is intimately connected to their individual autonomy,
    dignity and privacy.

[56]

Moreover,
    the context in which disclosure is sought increases the sensitivity of the
    information. Disclosure is not sought by the organization, in this case by
    the mortgagee, Scotiabank, but by a stranger to the mortgage relationship: RBC,
    a third party judgment creditor. In that context, information about the state
    of the Trangs mortgage is sensitive information. In reality it is information
    about the debtors themselves and about their financial situation. To disclose
    that information to a judgment creditor without a court order requires their
    express consent.

(iii)

Reasonable expectations of the individual

[57]

Clause
    4.3.5 of Schedule 1 provides that [i]n obtaining consent, the reasonable
    expectations of the individual are also relevant. Even if a current mortgage
    balance can be considered less sensitive information, disclosure of a
    discharge statement to a judgment creditor is not within the reasonable
    expectations of a mortgagor.

[58]

An
    individuals reasonable expectations must be assessed objectively. That
    objective assessment flows from s. 5(3) of the statute, which provides that an
    organization may disclose personal information only for purposes that a
    reasonable person would consider are appropriate in the circumstances. But, to
    repeat what Blair J.A. noted in
Citi Cards
, that assessment must focus
    on the relationship between the individual and the organization  here between
    the Trangs and Scotiabank. The reasonable expectations of RBC, a stranger to
    that relationship, are irrelevant in deciding whether implying consent to
    disclosure is appropriate.

[59]

What
    then are the reasonable expectations of a mortgagor who gives a mortgage to a
    bank? I think the Trangs could reasonably expect two things from Scotiabank. First,
    they could expect the protection of their personal information afforded by the
    common law. And the common law has long recognized that a bank owes a duty to
    keep a customers personal information confidential. A bank ought not to
    disclose that information without the customers consent, unless required to do
    so by law, court order or some overriding public duty,
[11]
or unless the banks own interests require disclosure. See M.H. Ogilvie,
Bank
    and Customer Law in Canada
, 2d ed. (Toronto: Irwin Law, 2013), at pp.
    324-38;
Tournier v. National Provincial and Union Bank of England
,
    [1924] 1 K.B. 461 (C.A.).

[60]

Under
    this last exception, Scotiabank could collect, use and disclose personal
    information concerning the Trangs to administer and, if necessary, enforce its
    mortgage. In doing so, Scotiabank would be legitimately protecting its own
    interests.

[61]

Second,
    the Trangs could also reasonably expect that if Scotiabank were going to
    disclose their personal information for a purpose unrelated to the
    administration or enforcement of the mortgage, it would obtain the Trangs
    consent. In other words, personal information legitimately collected for one
    purpose should not be disclosed for an entirely different purpose without the
    individuals consent. Indeed, cl. 4.2.4 of Schedule 1 to
PIPEDA
so
    provides:

4.2.4  When personal information that has been
    collected is to be used for a purpose not previously identified, the new
    purpose shall be identified prior to use. Unless the new purpose is required by
    law, the consent of the individual is required before information can be used
    for that purpose.

[62]

Thus
    I agree with Blair J.A.s comment, at para. 23 of his reasons in
Citi Cards
:
    This information is collected and used by the Banks for purposes of
    administering the mortgage; it is not collected or used for purposes of
    facilitating another judgment creditors execution on its judgment.

[63]

In
    summary, both the sensitivity of the information and the Trangs reasonable
    expectations supported Scotiabanks refusal to disclose the mortgage discharge
    statement to RBC without the Trangs express consent.

(iv)

Costs, inconvenience and other means
    to obtain the discharge

statement

[64]

RBC
    had two ways to obtain the mortgage discharge statement from Scotiabank: by a
    term in its loan agreement with the Trangs or by a court-ordered examination
    under rule 60.18(6)(a) of the
Rules of Civil Procedure
. The first
    would have eliminated any costs or inconvenience to RBC; the second would
    impose some modest costs and inconvenience. I will discuss these two
    alternatives in more detail after addressing RBCs other grounds of appeal.

Third Issue
: Does s. 3 of
PIPEDA
permit Scotiabank to provide a mortgage discharge statement to RBC?

[65]

RBC
    relies on s. 3 of the Act, which for convenience I reproduce here:

3.       The purpose of this Part is to establish, in
    an era in which technology increasingly facilitates the circulation and
    exchange of information, rules to govern the collection, use and disclosure of
    personal information in a manner that recognizes the right of privacy of
    individuals with respect to their personal information and the need of organizations
    to collect, use or disclose personal information for purposes that a reasonable
    person would consider appropriate in the circumstances.

[66]

RBC
    emphasizes the concluding words of s. 3  for purposes that a reasonable
    person would consider appropriate in the circumstances. And as I have said,
    those words also appear in s. 5(3) of the Act. RBC submits that a reasonable
    person would believe it to be reasonable to order the disclosure of the balance
    owing on a mortgage when the alternative would be frustrating the enforcement
    of a judgment which has been lawfully obtained through court process.

[67]

Even
    if one were to accept the reasonableness of RBCs position, its submission on
    s. 3 or s. 5 cannot succeed. Neither is an independent basis for authorizing
    disclosure under
PIPEDA.
Section 3 emphasizes that the purposes for
    which an organization may collect, use or disclose information are those that a
    reasonable person would consider appropriate in the circumstances. And s. 5(3)
    obligates an organization to collect, use or disclose personal information only
    for purposes that a reasonable person would consider appropriate in the
    circumstances.

[68]

Indeed,
    by its wording, s. 5(3) applies in addition to the requirement of consent. But
    neither s. 3 nor s. 5(3) is an alternative to obtaining consent or an exception
    to the need for consent. An organization that collects, uses or discloses
    personal information for a purpose consistent with ss. 3 and 5(3) will
    nonetheless contravene
PIPEDA
if it fails to obtain the affected individuals
    consent, unless an exception to the requirement for consent applies.

[69]

I
    would not give effect to this ground of appeal.

Fourth
    Issue
: Does s. 28 of the
Execution Act
authorize Scotiabank to
    provide a mortgage discharge statement to RBC?

[70]

In
    his initial reasons, the motion judge suggested that a judgment creditor is
    entitled, in law, to disclosure of a mortgage statement from a mortgagee
    because the judgment creditor needs the statement to exercise its right to sell
    the equity of redemption in the judgment debtors real property  a right
    expressly recognized under s. 28 of the
Execution Act
.

[71]

RBC
    has taken up the motion judges suggestion. It submits, in substance, that a
    mortgagee is required by law to disclose a mortgage discharge statement, as without
    it the judgment creditor cannot assess the value of the equity of redemption,
    and the Sheriff will not sell the debtors property.

[72]

Although
    RBCs submission seems to make practical sense, no provision of the
Execution
    Act
requires disclosure of a mortgage statement, and thus no provision of
    that Act satisfies the required by law exception in s. 7(3)(i) of
PIPEDA
.
    Accordingly I would not give effect to this ground of appeal.

Fifth Issue
: Is
Citi Cards
distinguishable?

[73]

In
Citi Cards
,
the motion
    judge held, and Blair J.A. agreed, that the judgment creditor had not exhausted
    its alternate remedies because it had not tried to examine the debtors wife. In
    this appeal, RBC submits that it has exhausted its alternate remedies because
    it has twice tried to examine the Trangs, each time without success. It
    therefore submits that because it took reasonable steps to obtain the mortgage
    statement from the debtors, it should be entitled to that statement from Scotiabank.

[74]

The
    motion judge rejected this submission. In his view, that RBC had exhausted
    other means to obtain the statement did not add to its substantive argument
    that it was entitled to the statement under
PIPEDA.
Although I agree
    with the motion judge, as Blair J.A. noted in
Citi Cards
, and as I
    will discuss, where a judgment creditor has exhausted other means to obtain a
    mortgage statement, that will be a relevant consideration when a court decides
    whether to exercise its discretion to order the mortgagee to produce the
    statement on a motion under rule 60.18(6). Subject to this caveat, I would not
    give effect to this ground of appeal.

Means to obtain the mortgage discharge statement

[75]

RBC
    could have obtained the mortgage discharge statement in one of two ways: either
    by a term in its loan agreement with the Trangs or by a motion under rule
    60.18(6)(a) of the
Rules of Civil Procedure
.

(a)
The loan agreement

[76]

With
    foresight, RBC could have obtained the Trangs consent to the disclosure of a
    mortgage discharge statement by a term in its loan agreement. For example, the
    term might have provided that if the Trangs defaulted on their loan and RBC
    obtained a judgment against them, then for the purpose of enforcing the
    judgment, the Trangs would agree that any mortgagee of their property could
    deliver a mortgage discharge statement to RBC. The Trangs express consent to
    disclosure of the discharge statement in the loan agreement would be sufficient
    to meet the requirements of
PIPEDA
and for Scotiabank to deliver the discharge
    statement to RBC. However, RBC did not obtain the Trangs consent in its loan
    agreement.

(b)
A motion under rule 60.18(6)(a)

[77]

Although
    RBC did not obtain the Trangs consent in its loan agreement, it can still seek
    to obtain the mortgage discharge statement by a motion under rule 60.18(6)(a)
    of the
Rules of Civil Procedure
. That rule states:

60.18 (6)      Where any difficulty arises concerning
    the enforcement of an order, the court may,

(a) make an order for the
    examination of any person who the court is satisfied may have knowledge of the
    matters set out in subrule (2).

Under rule 1.03(1), an order includes a judgment. To
    obtain an order under rule 60.18(6), the party seeking the order must show a
    difficulty in enforcing its judgment. What is a difficulty for the purpose
    of the rule? I think difficulty will have to be assessed case by case. But
    the refusal of the Sheriff to sell without a discharge statement is not a
    difficulty that entitles the execution creditor to go directly to rule 60.18(6)
    before at least attempting other means to obtain the information. In exercising
    their discretion under rule 60.18(6), courts should be reticent to require
    strangers to the litigation to appear on a motion.

[78]

Our
    court has already endorsed this approach in commenting on Rule 591, the
    predecessor to rule 60.18(6). In
Canadian Imperial Bank of Commerce v.
    Sutton
(1981), 34 O.R. (2d) 482, at p. 484, Lacourcière J.A. wrote:

Caution, however, should be exercised by a judge before whom an
    application is made so that persons who are strangers to the litigation are not
    unduly harassed by examinations. The relatives of a judgment debtor or a
    stranger should not be ordered to be examined unless the judgment creditor has
    exhausted all means available before resorting to an application of this kind. However,
    the wording of the Rule leaves it to the discretion of the court to make an
    order where a difficulty arises in the execution or enforcement of a judgment.

[79]

Here,
    RBC can show difficulty in enforcing its judgment, both because the Trangs
    failed to appear for two judgment debtor examinations and because Scotiabank
    will not produce a discharge statement. Therefore, RBC can resort to a rule
    60.18(6)(a) motion. It can seek an order to examine a representative of Scotiabank.

[80]

Moreover,
    under rules 34.10(2)(b) and (3), Scotiabank would be required to bring to the
    examination and produce a discharge statement:

34.10
(2)
The person to be
    examined shall bring to the examination and produce for inspection,



(b) on any examination,
    including an examination for discovery, all documents and things in his or her
    possession, control or power that are not privileged and that the notice of
    examination or summons to witness requires the person to bring.

(3) Unless the court orders otherwise, the notice of
    examination or summons to witness may require the person to be examined to
    bring to the examination and produce for inspection,

(a) all documents and
    things relevant to any matter in issue in the proceeding that are in his or her
    possession, control or power and are not privileged; or

(b) such documents or
    things described in clause (a) as are specified in the notice or summons.

[81]

An
    order made under rules 60.18(6)(a) and 34.10 is an order that would permit
    Scotiabank to disclose the mortgage discharge statement to RBC without the
    Trangs consent. It would satisfy the exemption in s. 7(3)(c) of
PIPEDA
.
[12]
The motion that RBC twice brought to compel
    Scotiabank to produce a discharge statement would not satisfy that exemption.

[82]

Section
    7(3)(c) of
PIPEDA
authorizes an organization (Scotiabank) to disclose
    personal information (a mortgage discharge statement) without the individual's
    (Trangs') knowledge and consent if disclosure is required to comply with a
    court order or the rules of court relating to the production of records. By its
    wording, s. 7(3)(c) does not itself authorize disclosure. Instead, it
    authorizes disclosure without consent if the order for disclosure is based on
    an authority or rule separate from
PIPEDA
. This distinction is
    important because it gives effect to
PIPEDA
's objective: to protect an
    individual's right of privacy and to permit only narrow exceptions to that
    right.

[83]

This
    important distinction is evident in this case. RBC did not obtain an order on a
    motion under rule 60.18(6)(a). Instead, it simply brought a motion  not once,
    but twice  to require Scotiabank to produce the discharge statement. It could
    succeed on that motion only if the exemption in s. 7(3)(c) authorized
    disclosure. But it does not. It is, as Blair J.A. wrote in
Citi Cards
,
at para. 25, "circular" to
    say Scotiabank is required to disclose a discharge statement "because
    disclosure is required by an order not yet made."
[13]

[84]

In
    contrast, an order made on a motion under rules 60.18(6)(a) and 34.10 is a
    court order made on the basis of a separate authority or "rules of
    court"  our
Rules of Civil Procedure
. An order under these rules
    does not engage "circular" reasoning.
[14]
It is grounded in specific procedural rules, which satisfy the exemption in s. 7(3)(c)
    of
PIPEDA
. On a successful motion under rules 60.18(6)(a) and 34.10,
    Scotiabank would be required, in the words of the exemption, "to comply
    with ... an order made by a court ... to compel the production of information,
    or to comply with rules of court relating to the production of records".

[85]

My
    colleague suggests that [i]t would fly in the face of increasing concerns
    about access to justice in Canada to dismiss this appeal and require RBC to
    bring yet another motion." Respectfully, I do not agree that RBC's access
    to justice has been imperilled.
PIPEDA
is a privacy statute. By
    passing it, Parliament has recognized the high value Canadians place on the
    privacy of their personal information. Exceptions, which allow our personal
    information to be disclosed without our knowledge or consent, are carefully and
    narrowly tailored. A party seeking disclosure without consent must satisfy the
    court that one of the narrow exceptions applies.

[86]

RBC,
    which is hardly an unsophisticated lender, had a procedural route available to
    come within the exception in s. 7(3)(c) and obtain the discharge statement. In
Citi
    Cards
,
Blair J.A.
    identified that procedural route as a motion under rule 60.18(6)(a). Instead,
    however, RBC twice sought to short-circuit this route by bringing a motion
Citi
    Cards
had already said would not satisfy the exception. And when RBC
    finally sought to examine Scotiabank, it did not bring a rule 60.18(6)(a) motion
    to obtain a court order, which is a prerequisite to coming within the exception.
    Instead, it asked only that a representative of Scotiabank appear for an
    examination voluntarily. Although a Scotiabank representative did so, she
    properly indicated that
PIPEDA
prevented her from disclosing the
    discharge statement without a court order or the Trangs' consent.

[87]

A
    motion under rule 60.18(6)(a) undoubtedly would increase RBCs cost and
    inconvenience in enforcing its judgment. Because RBC failed to obtain the Trangs
    express consent, that cost and inconvenience seem to be a small price to pay
    for protecting the Trangs privacy rights.

[88]

As
    important, under rule 60.18(6)(a), the court has discretion whether to make the
    order requested. Because of this discretion, the court can act as a gatekeeper
    for the disclosure of personal information. That it has this role is entirely
    appropriate because it is in the best position to balance the interests of the
    various affected parties and determine whether disclosure is justified.

[89]

In
    exercising its discretion, the court may, for example, take into account whether,
    as between the execution creditor and the judgment debtor, the information is
    sensitive, and whether the judgment creditor has exhausted other means to
    enforce its judgment. Here, that RBC has twice sought without success to
    examine the Trangs would be a relevant consideration. In other cases  and
Citi
    Cards
is an example  the court may be concerned to protect the interests
    of a spouse or co-mortgagor who is not a debtor.

F.

Conclusion

[90]

RBC
    may still bring a motion for an order to examine a representative of Scotiabank
    under rule 60.18(6)(a). On the record before us, however, I would dismiss RBCs
    appeal. As
amicus
does not seek costs, I would make no order for costs.

John
    Laskin J.A.

I agree.
    E.A. Cronk J.A.

I agree.
    R.A. Blair J.A.




Hoy A.C.J.O. (Dissenting):

A.

OVERVIEW

[91]

I agree with Laskin J.A. that a
    mortgage discharge statement (a Statement) constitutes personal information
    of the Trangs. I also agree that neither s. 3 nor s. 5(3) of
PIPEDA
is an alternative to obtaining consent to disclosure
    of personal information or an exception to the need for consent. Finally, I
    agree that s. 28 of the
Execution Act
does not satisfy the required by
    law exception in s. 7(3)(i) of
PIPEDA
. However, I would allow this appeal, and would order Scotiabank to
    produce the Statement to RBC. In my view, there are two bases for doing so.

[92]

First, an order requiring a
    mortgagee to disclose a Statement to a creditor need not have been sought under
    rule 60.18(6)(a) to constitute an order made by a court within the meaning of
    s. 7(3)(c) of
PIPEDA
.
    Respectfully,
Citi Cards
is wrong to the extent that it holds otherwise.
    Unlike my colleague, I do not believe a further motion by RBC is required
    before disclosure can be ordered. It is clear from the motion judges thorough
    and careful reasons that he would have ordered disclosure had he thought he
    could, and, in my view, it would have been appropriate to do so. (Indeed, it is
    also clear that my colleague would order disclosure of the Statement if RBC had
    simply labelled its motion as one under rule 60.18(6)(a).) I would accordingly
    order disclosure of the Statement.

[93]

Second, a court order is
    unnecessary in any event because the Trangs consent to the disclosure of the
    Statement can be implied. The Statement constitutes less sensitive
    information for the purposes of s. 4.3.6 of Schedule 1 to
PIPEDA
, and disclosure accords with the reasonable
    expectations of an individual in the Trangs position. Had this court in
Citi
    Cards
considered s. 4.3.6, it would have  or at least should have  come
    to a different result.

[94]

Below, I elaborate on these two
    bases. I then comment on my colleagues view (expressed at para. 76 of his
    reasons) that with foresight RBC could have obtained disclosure of the
    Statement by a term in its loan agreement. Finally, I explain why this court
    should overrule
Citi Cards
. My colleagues reasons set out in detail the
    facts and chronology giving rise to this litigation. I will not repeat them.

B.

an order made by a court within the meaning of            
    sECTION 7(3)(c) of PIPEDA

[95]

I differ from my colleague in
    relation to the order made by a court requirement in two respects.

[96]

First, as I indicate above, I
    would not require RBC to bring another motion in order to obtain disclosure of
    the Statement. Whether RBC purported to move under rule 60.18(6)(a) or simply
    asked the court for an order requiring the mortgagee to disclose the Statement
    is immaterial. In either case, the relief sought is substantively identical.
    Requiring a further motion would not be just, and it certainly would not be
    expeditious. It would cause RBC to incur further expenses that are unwarranted
    and disproportionate to the amount at issue.

[97]

Second, I would take a less
    cautious approach to when a motion judge can reasonably order an examination of
    a mortgagee under rule 60.18(6)(a).

[98]

I deal with this second point of
    difference first.

Creditors like RBC should not be required to overcome
    unnecessary hurdles before resorting to rule 60.18(6)(a) to obtain a Statement

[99]

At para. 77 of his reasons, my
    colleague refers to rule 60.18(6)(a):

60.18(6) Where any difficulty arises concerning the
    enforcement of an order, the court may

(a) make an order for the examination of any
    person who the court is satisfied may have knowledge of the matters set out in
    subrule (2).

He then writes:

Under rule 1.03(1), an order includes a judgment. To obtain an
    order under rule 60.18(6), the party seeking the order must show a difficulty
    in enforcing its judgment. What is a difficulty for the purpose of the rule?
    I think difficulty will have to be assessed case by case. But the refusal of
    the Sheriff to sell without a discharge statement is not a difficulty that
    entitles the execution creditor to go directly to rule 60.18(6) before at least
    attempting other means to obtain the information. In exercising their
    discretion under rule 60.18(6), courts should be reticent to require strangers
    to the litigation to appear on a motion.

[100]

In response to the question of
    what constitutes a difficulty for the purpose of rule 60.18(6), I would say
    this. Where an execution creditor seeks a Statement from a mortgagee, the
    prerequisites to a rule 60.18(6)(a) examination order should be simple and
    expeditious. In my view, it could be reasonable for a motion judge to order an
    examination of the mortgagee under rule 60.18(6)(a) if the debtor failed to
    attend a single judgment debtor examination, or simply did not respond to a
    written request that he or she sign a form consenting to the provision of a
    Statement to the creditor.

[101]

In some cases, a judgment creditor
    may wish to examine the debtor. However, in other cases the creditors only
    objective may be to obtain a Statement. If the debtor does not respond to a
    written request that he or she sign a form consenting to the provision of a
    Statement to the creditor, it should not be necessary for the creditor to seek
    to examine the judgment debtor and any co-mortgagor before bringing a motion
    for an order requiring the mortgagee to disclose the Statement  provided, of
    course, that the execution creditor serves the judgment debtor and any
    co-mortgagor with the motion. And it certainly should not be necessary to wait
    until the judgment debtors have failed to attend at two scheduled judgment
    debtor examinations, and an order to compel the debtors attendance has been
    obtained. Requiring multiple motions results in unwarranted delay and expense
    and does not foster access to justice. Further, simply being in a position to
    tell a debtor that a motion (with potential cost consequences) may be brought
    to secure the Statement may be sufficient to encourage the debtors cooperation
    in obtaining the Statement.


[102]

My colleague says that courts
  should be reticent to require a stranger to the litigation to appear on a
  motion under rule 60.18(6)(a). For this principle, he cites p. 484 of
Canadian
  Imperial Bank of Commerce v. Sutton
(1981), 34 O.R. (2d) 482:

Caution, however, should be exercised by a judge before whom an
    application is made so that persons who are strangers to the litigation are not
    unduly harassed by examinations. The relatives of a judgment debtor or a
    stranger should not be ordered to be examined unless the judgment creditor has
    exhausted all means available before resorting to an application of this kind.
    However, the wording of the Rule leaves it to the discretion of the Court to
    make an order where a difficulty arises in the execution or enforcement of a
    judgment.
[103]

In
Sutton
, the stranger
    was the defendants sister, and the court upheld an order that she be examined.
[104]

In my view, where an examination
    of a mortgagee is sought to obtain a Statement, a mortgagee is not a stranger
    to the litigation in the sense contemplated by
Sutton.
Only the
    mortgagee can produce the Statement, whether with the debtors consent, or
    pursuant to court order. As the motion judge observed at para. 31 of
Royal
    Bank of Canada v. Trang
, 2012 ONSC 3272, 20 R.P.R. (5th) 79 (his First
    Judgment), the state of account between a mortgagor and a mortgagee does not
    simply govern the rights between those parties. As he wrote, It also defines
    the value of the equity of redemption, and will affect priorities as among
    mortgagees and creditors. Section 28 of the
Execution Act
gives RBC the
    right to sell the Trangs equity of redemption. That right cannot be exercised
    without knowing what the equity is worth.
[105]

Further, a court order that a
    mortgagee produce a Statement would in my view not unduly harass the
    mortgagee  the concern expressed in
Sutton.
As I note above, only
    mortgagees can produce Statements, and the production of Statements by
    mortgagees is commonplace.
[106]

I am accordingly of the view that
    where an examination of a mortgagee is sought under rule 60.18(6)(a) in order
    to obtain a Statement, less caution need be exercised by a motion judge than in
    the case of examinations of other persons, for other purposes. In a proper
    case, a motion judge should be able to order the mortgagee to produce the
    Statement, without the creditor having brought any prior motions, and without
    having to wait until the judgment debtors have failed to attend at one or more
    judgment debtor examinations.
In this case, it is immaterial whether the motion is brought
    under rule 60.18(6)(a) or otherwise
[107]

This takes me to my second, and
    more significant, point of difference. Given the fact that the effect of a
    motion under rule 60.18(6)(a)  when combined with rule 34.10(2)  is that the
    mortgagee is required to produce the Statement, it should not matter whether
    the execution creditor purports to move under rule 60.18(6)(a), or simply asks
    for an order requiring the mortgagee to disclose the Statement. RBC sought the
    same relief in this case as my colleague agrees would result from a motion
    brought and granted under rule 60.18(6)(a): disclosure of the Statement.
[108]

The following oft-cited passage at
    para. 25 of
Citi Cards
emphasizes the purported circularity of relying
    on an order not yet made:
The order requiring compliance, upon which Citi Cards relies,
    is the order sought on this application. It is circular to argue that the Banks
    are required to disclose the mortgage statements because disclosure is required
    by an order not yet made.  Even a liberal interpretation of the legislation
    cannot lead to such a pliant result.
[109]

Yet when a motion is brought for
    an order under rule 60.18(6)(a) that, if granted, will result in the disclosure
    of a Statement, an order has not yet [been] made at the time the motion is
    brought. In that respect, it is no different than a motion for disclosure
    brought on any other basis. The following comment by the motion judge in this
    case, at para. 22 of his First Judgment, is apt: [I]f the substantive
    provisions of
PIPEDA
prohibit
    the disclosure of the information it is difficult to see how the procedural
    provisions of rule 60.18(6)(a) can permit them to be overridden. This would
    seem to have the same degree of circularity

referred to by Blair J.A. at paras. 25 and 33 of
Citi Cards
.
[15]


[110]

Respectfully, any distinction
    between a motion brought under rule 60.18(6)(a) with the objective of obtaining
    a Statement and any other motion brought, in accordance with the
Rules of
    Civil Procedure
, for the same purpose is artificial. In both cases, an
    execution creditor is asking a court to exercise its discretion to determine if
    an order to disclose a Statement is justified. The only difference is the label
    attached to the motion.

[111]

While motions with the objective
    of obtaining a Statement for the sole purpose of satisfying the requirement
    that there be an order made by a court within the meaning of s. 7(3)(c) of
PIPEDA
would usually be brought under rule 60.18(6), the
    failure to advert to or move under such rule should not in and of itself
    disentitle the moving party to relief. I note that in
Citi Cards,
the
    motion judge proceeded on the basis that the motion had been brought under rule
    60.18(6)(a), even though it was not clear that it had been.

[112]

In this case, had the motion judge
    thought he could order disclosure of the Statement, it is clear from his
    reasons that he would have done so. It is also clear that it would have been
    appropriate to do so. The facts in this case are different from the facts in
Citi
    Cards
. In
Citi Cards
, the execution creditor obtained a judgment
    against the husband alone. The house was jointly owned by the husband and wife.
    The husband could not be located, and the execution creditor made no attempt to
    add the wife as a party or examine her as a non-party under rule 60.18(6)(a)
    before seeking disclosure from the mortgagor. Here, the Trangs are both
    judgment debtors. All affected parties were aware of the relief sought. RBC
    twice served them with Notices of Examination. It obtained an order requiring
    them to attend and to produce all relevant documents that the Trangs did not
    comply with.

[113]

It would fly in the face of
    increasing concerns about access to justice in Canada to dismiss this appeal
    and require RBC to bring yet another motion. A legal system which is
    unnecessarily complex and rule-focused is antithetical to access to justice.
    RBC has brought two motions and made two trips to this court over a several
    year period  simply to discern how much remains outstanding on the Trangs
    mortgage to enforce a valid judgment. The principal amount of this judgment is
    only $26,122.76.

[114]

My colleague would require RBC to
    bring yet another motion. I cannot agree. Form should not triumph over
    substance. Many creditors are not as sophisticated as RBC, and can ill-afford
    the expense of being in and out of court to enforce a valid judgment for a
    relatively modest amount. Further, as I explain below in my discussion of the
    second basis on which I would allow this appeal, Scotiabank was (and is)
    entitled to provide a Statement to RBC without the necessity of an order.

[115]

I now turn to that second basis.

C.

THE OUTSTANDING BALANCE ON THE MORTGAGE IS LESS SENSITIVE
    INFORMATION AND THE TRANGS CONSENT TO DISCLOSURE OF THE STATEMENT TO RBC IS
    IMPLIED

[116]

As my colleague explains, s. 4.3.6
    of Schedule 1 to
PIPEDA
includes
    the notion of implied consent for the disclosure of less sensitive
    information. He concludes that a Statement is not less sensitive personal
    information and, even if it were, its disclosure to a judgment creditor is not
    within the reasonable expectations of a mortgagor. Therefore, the Trangs cannot
    have impliedly consented to its disclosure.

[117]

I disagree. In my view the
    Statement constitutes less sensitive information, and the Trangs consent to
    its disclosure can be implied. Therefore, s. 4.3.6 of Schedule 1 to
PIPEDA
permits Scotiabank to provide this information to RBC
    without the necessity of a court order. Had the court in
Citi Cards
considered s. 4.3.6 it would have  or at least in my view should have  come
    to a different result.

The Statement constitutes less sensitive information

[118]

The fact that all the details of
    the Trangs mortgage  the principal amount, the rate of interest, the payment
    periods and the due date  were made publicly available when the mortgage was
    registered makes the current balance outstanding on that mortgage less
    sensitive personal information. Indeed, absent pre-payments or defaults under
    the mortgage, a third party could calculate the current balance outstanding on
    the mortgage from the details that were made publicly available when the
    mortgage was registered. The current mortgage balance is generally no more
    sensitive than the amount of the mortgage publically disclosed at the time that
    the mortgage was registered.

[119]

As the motion judge points out in
    his First Judgment at paras. 5 and 12, as a practical matter, this issue only
    arises where the mortgage that enjoys priority is in good standing. If the
    mortgage is in significant arrears, there is a strong likelihood that the
    mortgagee will have initiated its own enforcement proceedings, that subsequent
    encumbrancers  including execution creditors  will have been duly served or
    notified, and that the details of the state of the mortgage will have been
    revealed.

[120]

And as the motion judge noted at
    para. 28 of his First Judgment, the provision of Statements was formerly a
    commonplace, and, in the case of mortgagees who are not under federal
    legislation, it remains so. It seems odd that Parliament would have intended to
    protect a debtor who is subject to a final judgment of the Court in this way,
    and prevent the judgment creditor from realizing on the judgment that the Court
    has awarded.

[121]

Even if the outstanding balance on
    the Trangs mortgage were sensitive personal information, it became less sensitive
    information when RBC became a creditor of the Trangs, within the meaning of
    Rule 60.18(1) of the
Rules of Civil Procedure,
[16]
and first scheduled an
    examination in aid of execution pursuant to rule 60.18(2).
[17]
Just as Scotiabank would be
    required to bring the Statement to an examination under rule 60.18(6)(a) and
    produce it to RBC, under rules


34.10(2)(b) and (3),
[18]
the Trangs were
required
to bring the Statement to their rule 60.18(2)
    examination and to produce it to RBC.

The Trangs consent to disclosure to RBC of the outstanding
    balance on their mortgage can be implied

[122]

I agree with my colleague that to
    determine whether, for the purposes of
PIPEDA
, an individual impliedly consents to disclosure both
    the sensitivity of the information in question and the reasonable expectations
    of the individual are relevant. In determining the reasonable expectations of
    an individual, s. 3 of
PIPEDA
invites us to analyze whether the information is to be disclosed for purposes
    that a reasonable person would consider appropriate in the circumstances.

[123]

As I explain above, the statement
    of account between a mortgagor and mortgagee affects the rights of other
    creditors. In my view, a reasonable mortgagor would consider it appropriate
    that his or her mortgagee be entitled to provide a Statement to affected third
    parties. The mortgagor in these cases has engaged in a transaction knowing that
    detailed information about the transaction is publicly available. The mortgagor
    knows that information about the transaction is highly relevant to the legal
    rights of creditors should the mortgagor fail to pay his or her debts. It would
    be unreasonable for the mortgagor to think that any privacy rights he or she
    might enjoy in the information as to the current state of the mortgage could
    stand in the way of creditors enforcing their legal rights. That is
    particularly so because, as I indicate above, if the mortgage is in arrears
    (presumably making the information more sensitive), it will almost certainly be
    revealed in the mortgagees enforcement proceedings.
[19]


[124]

And even if that were not the
    case, a reasonable mortgagor would certainly consider it appropriate that his
    or her mortgagee provide a Statement to his or her creditor, within the
    meaning of rule 60.18(1), once that creditor scheduled an examination of the
    mortgagor in aid of execution under rule 60.18(2). As I also explain above, the
    mortgagor is required to produce the Statement at his or her examination in aid
    of execution. By providing the Statement, the mortgagee would simply facilitate
    the fulfillment of the mortgagors obligations at the examination in aid of
    execution. To conclude otherwise would accept that a
reasonable
mortgagor in a society governed by the rule of law intends to frustrate his or
    her creditors and to flout his or her obligations under the
Rules of Civil
    Procedure
. An unreasonable mortgagor might do so. A reasonable one would
    not.

[125]

I am mindful of s. 4.3.8 of
    Schedule 1 to
PIPEDA
in
    concluding that the Trangs can be taken to have impliedly consented to the
    production of a Statement by Scotiabank to RBC. That section provides: An
    individual may withdraw consent at any time, subject to legal or contractual
    restrictions
and reasonable notice
 [emphasis added]. In my view, the
    Trangs did not withdraw their consent to the production of a Statement to
    execution creditors such as RBC by failing to attend at two scheduled judgment
    debtor examinations.  They have not given notice to Scotiabank, as required by
    s. 4.3.8 of Schedule 1 to
PIPEDA
.

[126]

Therefore, the Trangs consent to
    the provision by Scotiabank of a Statement to RBC can be implied, and
    Scotiabank was permitted to provide the Statement to RBC without a court order.

D.

THE NOTION THAT RBC COULD HAVE OBTAINED THE TRANGS EXPRESS
    CONSENT

[127]

My colleague posits that, with
    foresight, RBC could have obtained the Trangs express consent to the
    disclosure of the Statement by a term in its loan agreement. That may be so.
    However, creditors are not always sophisticated financial institutions with in-house
    counsel and comprehensive, standard loan documentation. Creditors may be family
    members, neighbours, or small businesses who have lent relatively small amounts
    without the benefit of legal advice or legal documentation. My colleagues
    suggestion may therefore not be implemented by many creditors.

E.

CITI Cards
Should be overruled

[128]

Because I would overrule
Citi
    Cards
, it is not necessary for me to consider whether it is open to this
    court to depart from
Citi Cards
on the basis of the
per incuriam
doctrine.

[129]

There are, in my view, several
    factors favouring overruling
Citi Cards
.

[130]

First, the result in
Citi Cards
has been the subject of unfavourable comments in this jurisdiction: see
EnerWorks
    Inc. v. Glenbarra Energy Solutions Inc.
, 2012 ONSC 748, 39 C.P.C. (7th) 190
    where, in reference to
Citi Cards,
Master Short wrote, at para. 7,
    [h]owever, what often does required something approaching rocket science is
    recovering the amount of a judgment once it has been awarded. The motion judge
    in this case also struggled with the effect of, and reasoning in,
Citi Cards
.
    And the reasoning in
Citi Cards
has been questioned in another
    jurisdiction: see
Toronto Dominion Bank v. Sawchuk
, 2011 ABQB 757, 86
    C.B.R. (5th) 1.
[20]
This was identified as a relevant consideration in
Polowin
, at para.
    131.

[131]

Second, the value of certainty
    fostered by adherence to precedent has little application in this case: see
Polowin
at para. 139, quoting Justice Cardozo,
The Nature of the Judicial Process
(New
    Haven: Yale University Press, 1960) at p. 151: "There should be greater
    readiness to abandon an untenable position when the rule to be discarded may
    not reasonably be supposed to have determined the conduct of litigants."
    It is difficult to see how any party could have relied on
Citi Cards
in
    planning its affairs. Indeed, by allowing creditors to have ready access to the
    information they need to enforce their claims, this court would fulfil, rather
    than disappoint or frustrate, the reasonable expectations of both borrowers and
    lenders.

[132]

Third,
Citi Cards
is of
    relatively recent vintage: see
Polowin
at para. 140: Better then to
    correct an error early than to let it settle in.

[133]

Fourth, the manner in which the
    case was argued in
Citi Cards
is a relevant consideration in assessing
    whether the decision should be overruled: see
Polowin
at para. 141. It
    is apparent that the argument made before the court in this case, based on the
    concept of implied consent enshrined in s. 4.3.6 of Schedule 1 to
PIPEDA
, was not made in
Citi Cards
. Here, all
    relevant provisions of
PIPEDA
were presented to the court. And the specific issue of implied consent  the
    issue upon which the second basis on which I would allow this appeal is based 
    was not before the court in
Citi Cards
.

[134]

Fifth, as I have already explained
    in my analysis of the first basis on which I would allow this appeal, and as
    the circumstances of this case reveal, the roadblock erected by
Citi Cards
is a source of considerable cost, inconvenience and unnecessary litigation. The
    appellant, trying to enforce a modest claim of under $30,000, has been forced
    to bring multiple motions and is now before this court for the second time.
    Overruling
Citi Cards
removes the need for a further court attendance in
    this case and the need for a court order in similar circumstances. This equates
    to the elimination of a non-trivial barrier to justice, particularly for
    creditors trying to enforce relatively modest claims.

[135]

In my respectful view,
Citi
    Cards
was wrongly decided and it should be
    overruled.

F.

DISPOSITION

[136]

For the foregoing reasons, I would
    allow the appeal and order Scotiabank to produce the Statement to RBC.

Released: December 9, 2014 (A.H.)

Alexandra Hoy A.C.J.O.

I agree. Robert J. Sharpe
    J.A.


[1]
S.C. 2000, c. 5.


[2]
R.S.O. 1990, c. E.24.


[3]
The motion judge gave brief reasons. But he gave more extensive reasons in his
    June 6, 2012, decision.


[4]
2009 ONCA 48, 93 O.R. (3d) 403, at para. 22, leave to appeal to S.C.C. refused,
    [2009] S.C.C.A. No. 111.


[5]
These principles reproduce the Model Code for Protection of Personal
    Information, previously adopted by the Canadian Standards Association.


[6]
The two mortgagees were The Toronto-Dominion Bank and The Canada Trust Company.
    Although the latter was not technically a bank, for simplicity I refer to both
    financial institutions as banks.


[7]
We were not provided with the typical mortgage discharge statement. I assume
    that the statement at least would show the principal balance outstanding, the
    rate of interest and whether the mortgage was in good standing.


[8]
R.S.O. 1990, c. L.4.


[9]
S.O.R./2001-7.


[10]
See para. 19 of these reasons.


[11]
For example, to prevent a fraud or other crime.


[12]
See para. 16 of these reasons.


[13]
Blair J.A.'s interpretation has been followed in several cases:
Mountain
    Province Diamonds Inc. v. DeBeers Canada Inc.
, 2014 ONSC 2026, 25 B.L.R.
    (5th) 141, at para. 61;
Douglas v. Loch Lomond Ski Area
, 2010 ONSC
    6483, at para. 18; and
Aecon Industrial Western v. International
    Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and
    Helpers, Local Lodge No. 146
, 2013 ABQB 122, 558 A.R. 108, at para. 11.


[14]
Perrel J. made the same point in
Mountain Province Diamonds
, at para.
    64: I read s. 7(3)(c) of
PIPEDA
as
    requiring a court order for disclosure [pursuant to some jurisdiction found
    outside of
PIPEDA
] to be made first
    and it would then not be circular reasoning for that order to trigger the
    exception under
PIPEDA
.


[15]
Para. 33 of Blair J.A.s reasons addresses the exception to the requirement of
    consent to disclosure in s. 7(3)(i) of
PIPEDA
,
    namely where the disclosure is required by law:

The
    appellant suggests, again, that because rule 60.18(6)(a) permits the court to make
    an order in aid of execution for the examination of a person other than a
    debtor who the court is satisfied may have knowledge of the [debtors debts],
    the application judge had a lawful basis and the authority to order the Banks
    to provide the mortgage statement and, therefore, that they should be required
    by law to do so. But it does not follow that because the Banks might be
    ordered to disclose, they are presently required by law to do so. This
    argument, again, has the tinge of circularity to it that was rejected in
    another context above.


[16]
RBC has obtained a judgment against the Trangs and has filed a writ of seizure
    and sale with the Sheriff in Toronto. It is a creditor and each of the Trangs
    is a debtor, as those terms are defined in Rule 60.18(1):

(1)

Definitions  In subrules (2) to (6),

a.

creditor includes a person entitled to obtain or enforce a writ of
    possession, delivery or sequestration;

b.

debtor includes a person against whom a writ of possession, delivery
    or sequestration may be or has been issued.


[17]
That rule provides:

(2)
    Examination of debtor  A creditor may examine the debtor in relation to,



(b) the
    debtors income and property;

(c) the
    debts owed to and by the debtor;



(e) the
    debtors present, past and future means to satisfy the order;

The
    Notices of Examination specifically required the Trangs to bring with them and
    produce at their examination all documents relating to [their] assets.


[18]
Rules 34.10(2)(b) and (3) provide:

34.10(2)
    The person to be examined shall bring to the examination and produce for
    inspection,



(b) on
    any examination, including an examination for discovery, all documents and
    things in his or her possession, control or power that are not privileged and
    that the notice of examination or summons to witness requires the person to
    bring.

(2)

Unless the court orders otherwise, the notice of examination or summons
    to witness may require the person to be examined to bring to the examination
    and produce for inspection

(a)

all documents and things relevant to any matter in issue in the
    proceeding that are in his or her possession, control or power and are not
    privileged; or

(b)

such documents or things described in clause (a) as are specified in the
    notice or summons.


[19]
See
Aecon Industrial Western
, referred to by my colleague at note 13 of
    his reasons. In that case, Master Schlosser observed that an individual has
    less of an expectation of privacy in a Statement than in the information about
    a union member that he ordered to be disclosed. He wrote, at para. 9: It might
    also be said that in a foreclosure context, the amount of outstanding
    indebtedness is not information collected
from
an individual in the same
    sense that the information is collected here. In other words, the individual is
    not providing the bank, in a foreclosure context, with information that an
    individual would ordinarily (and otherwise) could expect to keep private. It is
    the banks own record of the state of affairs between it and the debtor.


[20]
None of the cases cited by my colleague at notes 13 and 14 of his reasons
    involve the disclosure of a Statement to an execution creditor. Further, as I
    explain below, in
Aecon Industrial Western
the Court expressed concern
    about the position of Ontario execution creditors under
Citi Cards
; and
Douglas
    v. Loch Lomond Ski Area
predates
Citi Cards
and considers an
    application for disclosure under PIPEDA on its merits.

In
Mountain
    Province Diamonds Inc
., Perell J. concluded, based on
Citi Cards,
that
    he did not have jurisdiction to order the disclosure of payroll records of one
    joint venturer to the other because a disclosure order has not yet been made
    pursuant to some jurisdiction found outside of
PIPEDA
: para. 65.
Mountain Province
    Diamonds Inc.
did not concern the disclosure of a Statement.

In
Aecon
    Industrial Western
, Master Schlosser concluded that the Alberta
Personal
    Information Protection Act
,

R.S.A. 2003, c. P-6.5 permitted him to
    order a union to disclose employment information about a union member to an
    execution creditor. In a footnote to that decision, Master Schlosser commented:
    Execution creditors in Ontario may be in a corner unless
Citi Cards
is
    revisited or
PIPEDA
is amended.

Douglas
    v. Loch Lomond Ski Area
pre-dates
Citi Cards
. In
Douglas
, an
    individual injured at a ski club brought a Norwich application seeking photos
    of all female ski club members between the ages of 12 and 20 years of age to
    help him try to determine the identity of the female snowboarder who had
    crashed into him on the ski hill. The motion judge concluded that such an order
    was not appropriate. He characterized the disclosure sought as an overt
    fishing expedition  he was not persuaded that providing the requested
    disclosure would result in the identification of the tortfeasor. The
    applicants interests therefore did not outweigh the privacy interests of the
    female members. The motion judge did not decline to order disclosure because a
    disclosure order had not yet been made pursuant to some jurisdiction outside of
PIPEDA
.
